Electronically Filed
                                                                 Supreme Court
                                                                 SCWC-XX-XXXXXXX
                                                                 11-DEC-2020
                                                                 10:19 AM
                                SCWC-XX-XXXXXXX                  Dkt. 5 ODAC

                 IN THE SUPREME COURT OF THE STATE OF HAWAII


                                STATE OF HAWAI‘I,
                         Respondent/Plaintiff-Appellee,

                                      vs.

                                RYAN KURANISHI,
                        Petitioner/Defendant-Appellant.


               CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
                       (CAAP-XX-XXXXXXX; 1DTA-17-01900)

             ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI
         (By: Recktenwald, C.J., Nakayama, McKenna, and Wilson, JJ.,
           And Circuit Judge Souza, assigned by reason of vacancy)

            Petitioner Ryan Kuranishi’s application for writ of certiorari

filed on October 30, 2020, is hereby rejected.

            DATED:   Honolulu, Hawai‘i, December 11, 2020.

                                  /s/ Mark E. Recktenwald

                                  /s/ Paula A. Nakayama

                                  /s/ Sabrina S. McKenna

                                  /s/ Michael D. Wilson

                                  /s/ Kevin A.K. Souza